Citation Nr: 1518404	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-26 142	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which determined that new and material evidence had not been received to reopen claims for entitlement to service connection for bilateral hearing loss and for tinnitus.  The case was later transferred to the Togus, Maine RO.  

A December 2013 RO decision (issued in a supplemental statement of the case) reopened and denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and for tinnitus on a de novo basis.  The Board notes, however, that service connection for those disorders was previously denied in a final September 2006 RO decision.  Therefore, the Board must address whether new and material evidence has been received to reopen the Veteran's claims for entitlement to service connection for bilateral hearing loss and for tinnitus.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In August 2014, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.

The Veteran's reopened claim for entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.



FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing loss and tinnitus in September 2006, and the Veteran did not appeal.  

2.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  

3.  The Veteran's tinnitus was not present during service or for years thereafter, and was not caused by any incident of service.  


CONCLUSIONS OF LAW

1.  The September 2006 RO decision that denied entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  New and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

5.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  

In this decision, the Board reopens the Veteran's previously denied claims for entitlement to service connection for bilateral hearing loss and for tinnitus.  As such, no discussion of VA's duty to notify or assist is necessary as to the issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for bilateral hearing loss and for tinnitus.  As to the Veteran's reopened claim for entitlement to service connection for tinnitus, a standard July 2011 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service private treatment records have also been obtained.  

The Veteran was provided with a VA examination in July 2006, with an addendum opinion in July 2007, and a VA examination in December 2013.  The examinations are sufficient evidence for deciding the tinnitus claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.  


II. Analysis

A. New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The RO denied service connection for bilateral hearing loss and tinnitus in September 2006.  In January 2007, the Veteran submitted a notice of disagreement as to the September 2006 RO decision, and statement of the case was issued in July 2007.  The Veteran, however, did not submit a timely substantive appeal following the issuance of the statement of the case.  Such a form was submitted many years later in June 2011, but well after the time period to perfect an appeal and after the RO had closed out the case.  Thus, the June 2011 submission was properly taken as a claim to reopen by the RO.  Additionally, new and material evidence was not received after the statement of the case.  Therefore, the September 2006 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2014).  

The evidence considered at the time of the September 2006 RO decision included the Veteran's service treatment records; post-service private treatment records; a VA examination report; and the Veteran's own statements.  The RO denied service connection for bilateral hearing loss in September 2006 on the basis that the evidence did not show that such disability was incurred in or aggravated by the Veteran's military service.  The RO indicated that the Veteran's DD Form 214 showed that that his occupational specialty was listed as a vehicle wheel mechanic "as part of a heavy artillery unit."  The RO noted that the Veteran's service treatment records indicated that his June 1968 pre-induction examination report showed his hearing sensitivity to be within normal limits in both ears, and that his October 1970 separation examination also showed that his hearing sensitivity remained within normal limits.  The RO stated that the Veteran's service treatment records were silent for any complaints of hearing loss, and that no significant worsening of the Veteran's hearing was found during his period of service.  

The RO indicated that a July 2006 VA audiological examination report noted that the Veteran reported that he was a construction mechanic for thirty-six years after service, and that he had recreational noise exposure from periodic carpentry work, with the use of hearing protection, as well.  It was noted that the Veteran also reported that he rode a motorcycle.  The RO stated that the examiner found that the Veteran did have bilateral hearing loss, but that such disability could not be linked to his period of service.  The RO related that the examiner concluded that although the Veteran stated that he was around significant noise while in the service, he also had a significant amount of post-service noise exposure for approximately thirty-six years.  The RO noted that the examiner commented that it was less likely as not that the Veteran's bilateral hearing loss was related to his military service.  

The RO also denied service connection for tinnitus in September 2006 on the basis that such disability was neither incurred in nor was caused by the Veteran's period of service.  The RO indicated that the Veteran's service treatment records, as well as his post-service private treatment records, did not show any complaints of ringing in his ears.  The RO noted that a July 2006 VA audiological examination report showed that the Veteran's chief complaint was tinnitus, and that he reported that he experienced ringing in both ears, approximately three to four times a week, which would last for about fifteen minutes.  The RO stated the Veteran reported that he was a heavy equipment mechanic during his military service and that he was a construction mechanic for thirty-six years after service.  The RO indicated that the examiner found that the Veteran did have tinnitus, but that such disability could not be linked to service.  The RO maintained that the examiner concluded that although the Veteran stated that he was around significant noise while in the service, he also had a significant amount of post-service noise exposure for approximately thirty-six years.  The RO indicated that the examiner commented that it was less likely as not that the Veteran's tinnitus was related to his military service.  After the rating decision, but considered in the statement of the case, a July 2007 addendum was added to the record by the VA examiner affirming his opinion that hearing loss and tinnitus are not related to service.

The evidence received since that time includes additional post-service private treatment records; a November 2011 lay statement from A.G.; a December 2013 VA examination report; and statements and testimony from the Veteran.  

A November 2011 lay statement from A.G. (apparently the Veteran's mother), indicated that when the Veteran's tour of duty ended in 1971, he came home and periodically reported that he had ringing in the ears.  She reported that the Veteran would have to have people repeat conversations and questions.  She also stated that the Veteran needed for the television to be turned up louder.  A.G. further indicated that the Veteran's condition was probably compounded due to his being around the gunfire that he was subjected to while in the Army.  She stated that she asked the Veteran to see a doctor, but that he declined because he said that the condition was not unbearable and that it would probably go away with time.  She maintained that the Veteran's condition had continually worsened to the point where he contacted the VA for treatment.  

The Board notes that in the evidence available at the time of the September 2006 RO decision and the statement of the case, there was no specific evidence, other than the Veteran's own statements, relating his bilateral hearing loss and tinnitus to his period of service.  The November 2011 lay statement from A.G., specifically indicated that the Veteran had ringing in the ears when he came home from his tour of duty in 1971, that he also had to have people repeat conversations and questions, and that he had to turn the television up to a louder volume.  Additionally the statement from A.G., will be considered credible for the purposes of determining whether new and material evidence has been received.  See Justus, 3 Vet. App. at 513. 

The Board finds that the November 2011 lay statement from A.G., is evidence that is both new and material because the claims were previously denied, at least in part, on the basis that the evidence did not show current bilateral hearing loss and tinnitus stemming from the Veteran's period of service.  In this case, A.G., essentially reported that the Veteran had tinnitus and hearing problems when he came home from his tour of duty.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claims, and raises a reasonable possibility of substantiating the claims.  The Board concludes that evidence received since the September 2006 RO decision is new and material, and thus the claims for service connection for bilateral hearing loss and for tinnitus are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim for tinnitus will be addressed below and the reopened claim for bilateral hearing loss will be addressed further in the remand section.

Service Connection-Tinnitus

The Board will proceed to address the merits of the tinnitus claim; the Veteran is not prejudiced by this action as the RO reopened the claim and considered the merits as well.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  

The Veteran contends that he has tinnitus that is related to service.  He specifically maintains that he has tinnitus as a result of acoustic trauma during service from M-14 and M-16 rifles, M-60 machine guns, and heavy artillery gunfire, as well as from working as a heavy wheel truck mechanic on vehicles such as M-60 tanks, trucks, jeeps, and 578 personnel carriers.  He also asserts that he had ringing in the ears during service.  The Veteran essentially reports that his tinnitus was first experienced during service and has continued since that time.  

The Veteran served on active duty from January 1969 to January 1971.  His DD Form 214 indicates that his occupational specialty was listed as a wheel vehicle mechanic.  The Veteran's service treatment records show no complaints, findings, or diagnoses of tinnitus.  

Post-service private treatment records do not specifically show treatment for tinnitus.  The first post-service medical evidence of tinnitus is in July 2006.  

A February 1993 hearing conservation program report from Cianbro Corporation indicated that the Veteran reported that he had exposure to noise in the military and that he stated that he wore hearing protection.  The Veteran indicated that he did not have ringing or buzzing in his ears.  

A January 1994 hearing conservation program report from Cianbro Corporation noted that the Veteran stated had exposure to noise in the military and that he wore hearing protection.  The Veteran also reported exposure to noise from a chainsaw, without hearing protection, and from guns, with hearing protection.  He maintained that he did not have ringing or buzzing in his ears.  

A January 1996 hearing conversation program report from Cianbro Corporation noted that the Veteran reported had exposure to noise from heavy artillery and that wore hearing protection.  The Veteran indicated that he did not have ringing or buzzing in his ears.  

Additionally, July 1997 and December 1999 hearing conversation program reports from Cianbro Corporation also noted that the Veteran reported that he did not have ringing or buzzing in his ears.  February 2002 and January 2004 hearing conservation reports from the same facility further indicated that the Veteran reported that he did not have ringing in his ears.  

A July 2006 VA audiological examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that his chief complaint was tinnitus.  He stated that he experienced periodic ringing in both ears, approximately three or four times a week, which would last for approximately fifteen minutes.  He indicated that the onset of his tinnitus was approximately five years earlier.  It was noted that the Veteran had a negative history for dizziness, balance difficulties, vertigo, earaches, ear infections or ear drainage.  The Veteran reported that prior to service, he was a heavy equipment mechanic for approximately six months and that he wore hearing protection.  He stated that when he was in the service, he performed artillery infantry training and that he was exposed to artillery and tank noise for approximately eleven months.  He noted that he did wear hearing protection.  The Veteran maintained that he had post-service noise exposure as a construction mechanic for approximately thirty-six years, with hearing protection.  He indicated that he had recreational noise exposure from carpentry, with hearing protection, and from riding a motorcycle, which he claimed was a quiet motorcycle.  

The diagnoses included periodic tinnitus in both ears.  The examiner stated that the Veteran's service treatment records were silent for any complaints of hearing loss or auditory pathology.  The examiner reported that although the Veteran stated that he was around significant noise while he was in the service, he also had a significant amount of post-service noise exposure for approximately thirty-six years.  The examiner commented that it was less likely as not that the Veteran's tinnitus was related to his military service.  The examiner maintained that the Veteran did not report having any difficulties with tinnitus until the previous several years.  

In a July 2007 addendum to the July 2006 VA audiological examination report, the examiner noted that further information had been submitted by the Veteran.  The examiner reported that he considered a letter submitted by the Veteran, as well as information from the Veteran's employer.  The examiner stated that such additional information did not change his opinion.  The examiner reported that the Veteran was still around significant noise exposure, occupationally, even though it was not on a continuous basis.  It was noted that the results from the Veteran's employer only showed that a hearing loss disability was present as of 1993.  The examiner reported that the Veteran's service treatment records were silent for any complaints of hearing loss, tinnitus, or signs of auditory pathology.  The examiner commented that it was again his opinion that it was less likely as not that the Veteran's tinnitus was related to military service.  

A November 2011 lay statement from A.G. (apparently the Veteran's mother), indicated that when the Veteran's tour of duty ended in 1971, he came home and periodically reported that he had ringing in the ears.  She reported that the Veteran would have to have people repeat conversations and questions.  She also stated that the Veteran needed for the television to be turned up louder.  A.G. further indicated that the Veteran's condition was probably compounded due to his being around the gunfire that he was subjected to while in the Army.  She stated that she asked the Veteran to see a doctor, but that he declined because he said that the condition was not unbearable and that it would probably go away with time.  She maintained that the Veteran's condition had continually worsened to the point where he contacted the VA for treatment.  

A December 2013 VA audiological examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had tinnitus one to two times a day and that it might last ten to fifteen minutes.  He indicated that he started to notice tinnitus in his early twenties.  The examiner indicated that the Veteran had recurrent tinnitus.  The examiner commented that it was less likely than not (less than 50 percent probability) that the Veteran's tinnitus was a symptom of his bilateral hearing loss.  The examiner reported that there was no objective test measure to either prove or disprove the presence and/or severity of tinnitus symptoms.  The examiner stated that when the Veteran was questioned about his tinnitus, he indicated that he heard it one to two times a day, that it would last for ten to fifteen minutes, and that he began to notice it when he was twenty to twenty-one years old.  The examiner indicated that at the previous July 2006 VA audiological examination, the Veteran reported that his tinnitus symptoms occurred three to four times a week, that such symptoms lasted for up to fifteen minutes, and that he began to notice his tinnitus within the last five years of the examination.  The examiner stated that if, in fact, the Veteran's reported tinnitus symptoms were changing and becoming more frequent there might be a relationship to the current bilateral hearing loss or other pathology.  

The examiner noted that the tinnitus symptoms that the Veteran reported were changing were approximately forty years after his military service.  The examiner referred to a medical treatise and stated that noise-induced hearing loss with delayed onset was not supported in the peer review literature or in the field.  The examiner maintained that given the Veteran's reported history of tinnitus symptoms, it was less likely as not that his tinnitus was related to noise exposure while in the service.  

The Board observes that the Veteran currently has tinnitus.  However, the probative medical evidence does not suggest that the Veteran's current tinnitus is related to his period of service.  In fact, the probative medical evidence is against such a finding, indicating that the Veteran's present tinnitus began many years after service, and is not related to service.  The Board notes that there is simply no probative medical evidence of record specifically relating the Veteran's tinnitus to his period of service.  The medical opinions are persuasive as they take into account the Veteran's specific history and find support in the record.

The Veteran has alleged that he has tinnitus that had its onset during his periods of service.  The Board notes, however, that February 1993, January 1994, January 1996, July 1997, December 1999, February 2002, and January 2004 hearing conservation program reports from Cianbro Corporation all indicate that the Veteran specifically stated that he did not have ringing in his ears on those respective occasions.  These reports were made in the context of treatment and employment prior to a claim for benefits, which the Board accords more credibility as to the Veteran's actual history.  Additionally, at the time of a July 2006 VA audiological examination, the Veteran reported that his tinnitus began approximately five years earlier.  The Board observes that in light of the medical records from Cianbro Corporation dated from February 1993 to January 2004, as well as the Veteran's statements at the time of the July 2006 VA audiological examination, the Board must conclude that the Veteran's statements are not very credible.  The Board notes that a November 2011 lay statement from A.G., indicated that the Veteran complained of ringing in his ears when his tour of duty ended.  The Board notes, however, that the statement from A.G. is dated approximately forty years after the Veteran's separation from service and is also inconsistent with the Veteran's history.  The Board finds that such statement is less credible given the Veteran's assertions pursuant to the medical reports from Cianbro Corporation that he did not have ringing in the ears, and the July 2006 VA audiological examination report, where he reported that his tinnitus began five years earlier.  

As the Veteran's assertions regarding his tinnitus symptoms since service are not very credible, his lay statements attesting to such a relationship are entitled to little probative weight because they do not tend to prove the fact that his tinnitus had onset in service.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

Thus, the weight of the evidence demonstrates that the Veteran's tinnitus began years after his period of service and was not caused by any incident of service.  As tinnitus was neither incurred in nor aggravated by service, service connection is not warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for tinnitus; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence to reopen the claim for entitlement to service connection for bilateral hearing loss has been received; to this limited extent, the appeal is granted.  

New and material evidence to reopen the claim for entitlement to service connection for tinnitus has been received; to this limited extent, the appeal is granted.  

Service connection for tinnitus is denied.  


REMAND

The remaining issue on appeal is entitlement to service connection for bilateral hearing loss.  

The Veteran contends that he has bilateral hearing loss that is related to service.  He specifically maintains that he has bilateral hearing loss as a result of acoustic trauma during service from M-14 and M-16 rifles, M-60 machine guns, and heavy artillery gunfire, as well as from working as a heavy wheel truck mechanic on vehicles such as M-60 tanks, trucks, jeeps, and 578 personnel carriers.  The Veteran essentially reports that his bilateral hearing loss was first experienced during service and has continued since that time.  

The Veteran served on active duty from January 1969 to January 1971.  His DD Form 214 indicates that his occupational specialty was listed as a wheel vehicle mechanic.  The Veteran's service treatment records do not specifically show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  

Post-service private treatment records, and VA examination reports, show that the Veteran has bilateral hearing loss under the provisions of 38 C.F.R. § 3.385.  

A July 2006 VA audiological examination report included a notation that the Veteran's claims file was reviewed.  The diagnoses included hearing sensitivity within normal limits in the right ear from 500 Hertz through 2000 Hertz, with a mild sensorineural hearing loss at 3000 Hertz, and a moderate sensorineural hearing loss present at 4000 Hertz, as well as normal hearing sensitivity in the left ear at 500 Hertz, with a mild sensorineural hearing loss at 1000 Hertz recovering to within normal limits at 2000 Hertz, and then a mild sensorineural hearing loss at 3000 Hertz, with a moderate sensorineural hearing loss at 4000 Hertz.  The examiner reported that the Veteran's pre-induction examination in June 1969 showed that his hearing sensitivity was within normal limits in both ears from 500 Hertz to 6000 Hertz, and that the October 1970 separation examination report showed hearing sensitivity remaining within normal limits from 500 Hertz through 4000 Hertz, with no information provided in the higher frequencies.  

The examiner stated that no significant worsening of the Veteran's hearing was found from the time of entry to his separation.  It was noted that the Veteran's service treatment records were silent for any complaints of hearing loss or auditory pathology.  The examiner reported that although the Veteran stated that he was around significant noise while he was in the service, he also had a significant amount of post-service noise exposure for approximately thirty-six years.  The examiner commented that it was less likely as not that the Veteran's bilateral hearing loss was related to his military service.  The examiner maintained that the Veteran did not report having any difficulties with his hearing until the previous several years.  

Additionally, in a July 2007 addendum to the July 2006 VA audiological examination report, the examiner noted that further information had been submitted by the Veteran.  The examiner reported that he considered a letter submitted by the Veteran, as well as information from the Veteran's employer.  The examiner stated that such additional information did not change his opinion.  The examiner reported that the Veteran was still around significant noise exposure, occupationally, even though it was not on a continuous basis.  It was noted that the results from the Veteran's employer only showed that a hearing loss disability was present as of 1993, which was twenty-two years after his separation from the service.  The examiner indicated that there were twenty-two years where the Veteran's hearing loss could have developed.  

The examiner reported that the Veteran's service treatment records were silent for any complaints of hearing loss, tinnitus, or signs of auditory pathology.  The examiner indicated that the Veteran's pre-induction examination in June 1969 showed that his hearing sensitivity was within normal limits in both ears from 500 Hertz to 6000 Hertz, and that the October 1970 separation examination report showed hearing sensitivity remaining within normal limits from 500 Hertz through 4000 Hertz, with no information provided in the higher frequencies.  The examiner commented that it was again his opinion that it was less likely as not that the Veteran's bilateral hearing loss was related to military service.  

A December 2013 VA audiological examination report included a notation that the Veteran's claims file was reviewed.  The diagnoses were sensorineural hearing loss in the frequency range of 500 Hertz to 4000 Hertz in the Veteran's right ear, and sensorineural hearing loss in the frequency range of 500 Hertz to 4000 Hertz in the left ear.  The examiner reported that the Veteran's enlistment and separation examination reports documented that his hearing was within normal limits for both ears using objective audiometric data with no significant shifts in thresholds for either ear occurring during his military service.  The examiner stated that there was no evidence to support that a noise-induced injury occurred during the Veteran's period of service.  The examiner referred to a medical treatise and stated that noise-induced hearing loss with delayed onset was not supported in the peer reviewed literature or in the field.  The examiner commented that it was less likely as not that the Veteran's current bilateral hearing loss was related to noise exposure during service.  

The Board observes that the examiner, pursuant to the July 2006 VA audiological examination report, with the July 2007 addendum opinion, and the examiner pursuant to the December 2013 VA audiological examination report, essentially based their negative opinions, at least in part, on the fact that the Veteran had no evidence of hearing loss at the time of his separation from service, or during service.  However, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  The Board also notes that the examiner, pursuant to the July 2006 VA audiological examination report, appeared to relate the Veteran's current bilateral hearing loss to post-service noise exposure, rather than in-service noise exposure, without providing much in the way of a rationale for any such conclusion.  

Further, the Board notes that the respective examiners did not specifically address the Veteran's reports of hearing problems during and since service.  See Davidson, 581 F.3d at 1313.  In light of the deficiencies with the July 2006 VA audiological examination report, with the July 2007 addendum opinion, as well as the December 2013 VA audiological examination report solely as they pertain to the hearing loss claim, the Board finds that the Veteran must be afforded another VA examination as to his claim for service connection for bilateral hearing loss.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, this issue is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for hearing problems since December 2013.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA audiological examination by an appropriate medical professional to determine the nature and likely etiology of his claimed bilateral hearing loss.  The entire claims file, including any electronic files, must be reviewed by the examiner.  

The examiner must conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently experiences hearing loss.  If hearing loss is identified, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss was incurred in service, or is the result of exposure to loud noise during the Veteran's period of service.  The examiner must specifically acknowledge and discuss the Veteran's reports that his hearing loss was first manifested during his period of service, and has continued since service.  

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the claim of service connection for hearing loss on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


